UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7630


JEROME W. JAMES,

                Plaintiff - Appellant,

          v.

CARL JONES, FSD; MANUEL ALFAS, FSS; JENNIFER BUTLER, FSS;
ANNETTE CHAPMAN, FSS; VERNON GORE, FSS; EARNEST DELOACH,
FSS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:13-cv-01869-DCN)


Submitted:   March 16, 2015                 Decided:   March 31, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Will James, Appellant Pro Se.     Elloree Ann Ganes, HOOD
LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome    W.   James       appeals     the   district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on   his   42    U.S.C.   § 1983     (2012)   complaint,      and    its

subsequent order denying his motion to alter or amend judgment

pursuant to Fed. R. Civ. P. 59(e).            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.             James v. Jones, No. 0:13-

cv-01869-DCN (D.S.C. Aug. 6, 2014; Oct. 21, 2014).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2